Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Independent claim 1 has been amended to include the following limitation:
		
the table top is constructed from individual lamellae

The closest art of record is the combination of the Kobori reference in view of the teachings of Marceau under 35 USC 103.  Lamellae as commonly defined and as employed in the specification are solid thin plates as illustrated in Applicant’s drawings.
The claimed invention table top is constructed from “individual lamellae”.  Kobori does not disclose or teach a table top constructed of individual lamellae and thus does not anticipate claim 1 under 35 USC 102.  
Further there is no motivation or suggestion to substitute a lamellae table top from other prior art of record (e.g. Boyd) for the flexible table cloth/plate top in Koori. The table top in Kobori is intentionally made from a “soft material”, column 2, lines 45-53. The air bag table in Kobori is designed to reduce injury when a passenger might strike it during a collision.  Amongst the art of record any and all the disclosed individual lamellae are independently rigid plates.  Such an incorporation/substitution of a lamellae table for the “soft material” table top in Kobori would run contrary to the teachings of Kobori by most likely increase passenger injuries.
In summary, Kobori does not disclose or teach a table top constructed of individual lamellae and thus does not anticipated claim1 under 35 USC 102.  Further, none of the art of 
Independent claim 2 recites details of the inflated horizontal supporting elements as follows:
an upper, horizontally running hollow-chamber longitudinal crosspiece,
a second hollow-chamber longitudinal crosspiece spaced apart in a vertical direction from the upper, horizontally running hollow-chamber longitudinal crosspiece, and 
the two hollow-chamber longitudinal crosspieces are connected to one another by vertically running connecting crosspieces and/or by obliquely running connecting crosspieces.

The closest art of record Kobori does not disclose each support element comprising of two horizontal hollow chambers that are connected to one another by vertically running connecting crosspieces and/or by obliquely running connecting crosspieces.  In Kobori the three vertical oriented support compartments are simple construction having vertical diaphragms for separating the support compartments from each other only.  Each chamber supports the table.  The support compartments (3 of them) are each a simple unitary chamber.  Kobori’s support compartments are simple they do not each comprise of two hollow-chamber longitudinal crosspieces that are connected to one another by vertically running connecting crosspieces and/or by obliquely running connecting crosspieces.  Further none of the prior art of record discloses such support element structure. 

In summary, Kobori does not disclose or teach these details of the support elements and thus does not anticipate claim1 under 35 USC 102.  Also, none of the prior art of record discloses or teach these details of the support elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P WELDON/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612